                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                       )       CASE NO. 4:18 CR 628
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
   v.                                           )       ORDER ACCEPTING PLEA
                                                )       AGREEMENT, JUDGMENT AND
PAUL LOVE,                                      )       REFERRAL TO U.S. PROBATION
                                                )       OFFICE
        Defendant                               )


          This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Paul Love, which was

referred to the Magistrate Judge with the consent of the parties.

          On October 24, 2018, the government filed a four count Indictment, charging

Defendant Paul Love with, Conspiracy to Obstruct Justice, in violation of Title 18 U.S.C. § 1512k,

Obstruction of Justice, in violation of 18 U.S.C. § 1512(c)(2), Obstruction of Proceedings, in

violation of 18 U.S.C. § 1505 and 2, and False Statements to Law Enforcement, in violation of 18

U.S.C. § 1001. Defendant Love was arraigned on October 30, 2018, and entered a plea of not guilty

to Counts 1 through 4 of the Indictment, before Magistrate Judge Limbert. On July 19, 2019,

Magistrate Judge Ruiz received Defendant Love’s plea of guilty to Count 1 of the Indictment, and

issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted and

a finding of guilty entered.

          Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

          On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Love

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of
the charges and of the consequences of entering a plea. There is an adequate factual basis for the

plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Love is adjudged guilty to Count 1 of the Indictment, in violation of

Title 18 U.S.C. § 1525, Conspiracy to Obstruct Justice. This matter was referred to the U. S.

Probation Department for the completion of a pre-sentence investigation and report. Sentencing will

be on October 22, 2019, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House,

801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
August 7, 2019
